DETAILED ACTION
In the amendment filed on March 23, 2022, claims 1 – 20 are pending.  Claims 1, 10, 15 have been amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The rejection of the claims under the ground of non-statutory double patenting is withdrawn. A timely Terminal Disclaimer with U.S. Patent No. US 11131015 B2 has been submitted on March 23, 2022. The Terminal Disclaimer has been approved. 

Claim Rejections - 35 USC § 112
The rejection of the claims under 35 USC § 112(b) are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As a preliminary matter, the term “sub-oxide” is provided with a special definition that controls interpretation of a “sub-oxide”.  As detailed in ¶ [0027] of the instant specification, a sub-oxide is any metal complex where the oxidation state of the metal is greater than 0 and less than the oxidation state of the metal in its fully oxidized form (i.e. highest oxidation state). For example, in the case of suboxides of tungsten, any tungsten complex/compound that has the tungsten in an oxidation state of less than +6 and greater than 0 is a sub-oxide of tungsten. 
Furthermore, the claims require that the average oxidation state of the metal sub-oxide film is in the range between an oxidation state of 0 and the average metal oxidation state of the metal oxide. While no standard is recited in the instant specification of what is considered an “average”, in light of the plain meaning of the term average, the Examiner interprets the term “average metal oxidation state” to indicate the central characteristic oxidation state of a given film that may not necessarily have a uniform composition, but can have e.g. a sub-oxide film that can have regions with different oxidation states. In the case of uniform films, no conflict is presented as the average values would match the nominal value in uniform films.
Regarding claims 1, 10 and 15 and claims dependent on claims 1, 10 and 15, the prior art of record does not teach and does not reasonably suggest the recited method of producing a self-aligned structure, and particularly the steps of forming a “metal sub-oxide film”; removing the metal sub-oxide film from the substrate surface outside of the at least one feature; and oxidizing the metal sub-oxide film to form a self-aligned structure of metal oxide that expands from the at least one feature. The closest prior art, made of record, to the claims are Jeong et al. US2013/0241037 A1 (hereafter “Jeong”), Hirota US 2011/0028002 (hereafter “Hirota”) and Choi et al. US 8575753 B2 (hereafter “Choi”).
Jeong, the closest prior art of record, is directed to methods of fabricating semiconductor devices utilizing a metal pattern (Abstract). Jeong discloses a method, as shown in Figures 1A to 1I comprising: providing a semiconductor substrate with dielectric interlayer having an opening with a sidewall and bottom [at least one feature formed therein] ([0044]); depositing a barrier layer 107 of e.g. titanium nitride or tantalum nitride; depositing a metal layer 110 of e.g. tungsten, titanium, tantalum and/or nickel ([0045]); planarizing the barrier layer and metal layer to expose the dielectric interlayer in a first sub-planarization process(Fig. 1B; [0046]); optionally performing a second sub-planarization process after the first planarization process in order to create a height difference between the top surface of the metal pattern and the top surface of the dielectric interlayer ([0048]); and performing an oxidation process on the metal pattern 110a to form a conductive metal oxide pattern and an oxidized barrier layer portion 177.  However, the metal pattern does not expressly disclose and does not fairly suggest that it may comprise a metal sub-oxide (i.e. substances having the metal in an average oxidation state greater than 0 but less than the average oxidation state of a given metal oxide that would be produced from an subsequent oxidation step). While the barrier layer 117 made of titanium nitride or tantalum nitride may be construed as a formed metal sub-oxide that is subsequently partially removed outside of the feature, Jeong does not disclose or fairly suggest that the oxidation step would render the metal nitride of the barrier layer to expand from the feature to form a self-aligned structure of metal oxide. Jeong also discloses that while the barrier film that is exposed may oxidized, in the case of conductive metal nitrides, the barrier film may not get substantially oxidized.
Hirota, directed to forming semiconductor devices, discloses that metal nitride films of a thickness of 3 nm or less can be oxidized into metal oxide films (Abstract). However, Hirota’s method is directed to forming a stack of metal oxide films over a substrate, and does not fairly teach that the sequence of nitriding and then subsequent oxidation would result or otherwise suggest in a self-aligned structure that expands from the claimed feature.
	Choi mirrors Jeong in disclosing a process that forms an expanded self-aligned structure (Abstract; Fig. 1). However, Choi does not expressly teach and does not reasonably suggest the step of oxidizing a sub-oxide film to produce the expanded self-aligned structure, but rather expands from a metal pattern (col 1 line 45 – col 2 line 65).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717